Miller, Ch. J. —
l. highway: establishment of: notice. I. The notice in this case is substantially the same as in the case of Woolsey v. The Board of Supervisors of Hamilton County, 32 Iowa, 130, 132, which was there held sufficient. I he notice m that case was that a petition would be presented, etc., for the .“establishment of a road”; here the notice is that a petition will be presented, etc., “for a new road,” which is in substance the same. To ask “for a new road” is to ask for the establishment of a road.” The language in either ease as certainly and unmistakably expresses the purpose of the proceedings as if the very language of the statute had been used. Woolsey v. The Board of Supervisors etc., supra.
2 petition. II. The petition asks that “a commissioner be appointed and the necessary steps taken to open a county road.” In McCollister v. Shuey, 21 Iowa, 362, 364, the petition asked “the appointment of a commissioner to open a road,” and it was held sufficient. .It is there said that “the object and purpose of the petition was as apparent and unmistakable by asking the appointment of a commissioner to open a road, as it would have been if the petition had asked the establishment of a road.” It was there held that it is not *344essential to follow the precise language of the statute. If the petition was sufficient in that case, it certainly is in this, for it uses the same language, with the • addition that “the necessary steps be taken” to open the road. There was a substantial compliance with the statute, which is all that is necessary. See cases cited in McCollister v. Shuey, supra, p. 365.
The demurrer was properly sustained, and the judgment must be
Affirmed.